Citation Nr: 1433376	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss secondary to service-connected multiple myeloma with plasmacytoma of the skull (brain tumor).

2.  Entitlement to service connection for glaucoma, also secondary to the service-connected brain tumor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As noted in the prior remand in September 2012, the Veteran had requested a hearing, but since he had failed to appear for his hearing and did not provide good-cause explanation for his absence or request to reschedule the hearing, the request was deemed withdrawn.  38 C.F.R. §§ 20.700(e) and 20.704(d) (2013).

That remand of these claims in September 2012 was for additional notice and development.  Unfortunately, still further development is required, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).

The Veteran also perfected an appeal for service connection for the brain tumor.  That claim was granted in an August 2013 rating decision on remand, however, so is no longer at issue.  If he does not agree witih the rating and effective date assigned for this disability, the Veteran will have to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

The Veteran's primary contention is that his glaucoma and hearing loss are caused or are being aggravated by his now service-connected brain tumor.  As mentioned, service connection has been established for his brain tumor, and his representative has recently submitted medical treatise evidence from websites containing information in support of the proposition that hearing loss and glaucoma may be associated with plasmacytoma with multiple myeloma.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Since no opinion has been obtained regarding this notion of secondary service connection for these additional conditions, these claims are REMANDED for the following additional development and consideration:

1.  Send the claims file to a VA physician, preferably an oncologist, for additional opinions that are needed to decide these remaining claims.  After reviewing the claims file, the designated physician must indicate:

a) the likelihood (very likely, as likely as not, or unlikely) the multiple myeloma with plasmacytoma of the skull, i.e., brain tumor, caused the Veteran's hearing loss;

b) the likelihood (very likely, as likely as not, or unlikely) the multiple myeloma with plasmacytoma of the skull is alternatively aggravating (meaning permanently worsening beyond normal progression) the Veteran's hearing loss;

c) the likelihood (very likely, as likely as not, or unlikely) the multiple myeloma with plasmacytoma of the skull caused the Veteran's glaucoma; and

d) the likelihood (very likely, as likely as not, or unlikely) the multiple myeloma with plasmacytoma of the skull alternatively is aggravating (meaning permanently worsening beyond normal progression) the Veteran's glaucoma.

In rendering these opinions, the commenting physician must consider and address information on the websites the Veteran's representative identified in the September 2013 Informal Hearing Presentation (IHP) suggesting secondary relationships between these additionally claimed disabilities and the brain tumor.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



